Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
Claims 21-38 and 41 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a method particularly characterized by having a surface and including a structure having one or more horizontally oriented features, each horizontally-oriented feature having a longest dimension that is oriented horizontally with respect to the substrate surface; and inhibiting tungsten nucleation in the one or more horizontally oriented features such that tungsten nucleation is inhibited more at the feature openings than at the interior regions, as detailed in claim 21. Claims 22-34 depend from claim 21.
The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a method particularly characterized by the feature interior defined at least in part by a feature sidewall extending form a feature opening; and exposing the feature to a non-ionic remotely-generated plasma to selectively inhibit tungsten nucleation in the interior of the feature such that there is a differential inhibition profile along a feature axis such that the feature sidewall is more inhibited near the feature opening than deeper into the feature interior, as detailed in claim 35.  Claims 36-38 and 41 depends from claim 35.

(114, 112, 110) including a structure (A’) having one or more laterally-oriented features to be filled with a tungsten-containing material, the one or more laterally-oriented features having feature openings and interior regions accessible through the feature openings (figure 2A; [0027]); and inhibiting tungsten nucleation (116) in the one or more laterally-oriented features such that tungsten nucleation (118) is inhibited more at the feature openings than at the interior regions (figures 2B and 2C; [0025], [0028-0031]). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        March 6, 2022
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898